Citation Nr: 9935927	
Decision Date: 12/28/99    Archive Date: 12/30/99

DOCKET NO.  98-06 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) secondary to nicotine dependence.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the veteran's claims for 
service connection for nicotine dependence and for COPD 
secondary to nicotine dependence.  The veteran filed a timely 
appeal to these adverse determinations.

The veteran requested a personal hearing before a Member of 
the Board sitting at the Board in Washington, DC, and such a 
hearing was scheduled according to an April 1999 notification 
letter.  A hearing date was set for May 10, 1999, and the 
veteran was so notified.  According to a notation on the 
hearing notification letter, the veteran did not appear for 
the scheduled hearing.  Given that no request for a 
postponement, showing of good cause for failure to appear, or 
proper request for a new hearing is of record, appellate 
review of the case may now proceed as though the request for 
a hearing had been withdrawn.  38 C.F.R. § 20.702(d) (1999).


FINDING OF FACT

The veteran has not presented competent evidence that his 
current nicotine dependence is related to his smoking in 
service.




CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for nicotine 
dependence is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The veteran's claim for service connection for COPD 
secondary to nicotine dependence must fail as a matter of 
law.  38 C.F.R. § 3.310 (1999); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As an initial matter, the Board notes that on July 22, 1998, 
the President signed the Internal Revenue Service 
Restructuring and Reform Act of 1998, Pub. L. No. 195-206, 
112 Stat. 685, 865-66 (1998) (to be codified at 38 U.S.C.A. 
§ 1103).  This law prohibits service connection for death or 
disability resulting from an injury or disability due to 
inservice use of tobacco products by a veteran.  However, it 
applies only to claims filed after June 9, 1998.  As the 
veteran in this case filed his claim in May 1997, this new 
law does not affect the disposition of this appeal.

In February 1993, VA General Counsel (VAGC) issued an opinion 
addressing when benefits may be awarded based upon in-service 
tobacco use.  VAGC indicated that direct service connection 
may be granted if the evidence shows injury or disability 
resulting from tobacco use in service.  VAOPGCPREC 2-93, 
58 Fed. Reg. 42,756 (1993).  In June 1993, VAGC clarified 
that its February 1993 opinion did not mean that service 
connection will be established for a disability related to 
tobacco use if the affected veteran smoked in service.  
Rather, it means that the claimant must demonstrate that the 
disability resulted from the use of tobacco during service, 
and the adjudicator must take into consideration the possible 
effect of smoking before and after service. 

In May 1997, VAGC issued an opinion addressing when service 
connection may be granted for disability or death due to 
nicotine dependence caused by in-service tobacco use.  VAGC 
indicated that secondary service connection may be granted if 
the following three questions can be answered affirmatively: 
(1) whether nicotine dependence may be considered a 
disability for purposes of the laws governing veterans' 
benefits; (2) whether the veteran acquired a dependence on 
nicotine in service; and (3) whether that dependence may be 
considered the proximate cause of disability or death 
resulting from the use of tobacco products by the veteran.  
VAOPGCPREC 19-97, 62 Fed. Reg. 37,954 (1997).  

In a May 1997 memorandum, the Under Secretary for Health 
found that nicotine dependence may be considered a disability 
for VA compensation purposes.  Therefore, pursuant to the 
above opinions, in order to establish a well-grounded claim 
for service connection for disability due directly to in-
service tobacco use or secondarily to nicotine dependence, 
the record must include competent medical evidence suggesting 
that the disability resulted from in-service tobacco use, or 
that nicotine dependence was acquired or worsened during or 
as a result of service and the nicotine dependence caused or 
contributed to the lung disability.  See Lathan v. Brown, 7 
Vet. App. 359, 365 (1995) (holding that, with respect to 
questions involving medical causation, credible medical 
evidence is required).  

I.  Nicotine dependence

The veteran concedes that he began smoking many years prior 
to entry into service, and has smoked ever since his 
discharge from service nearly 30 years ago.  However, he 
claims that his pre-service smoking amounted to no more than 
one pack or so per week, but that while in service he smoked 
several packs per day.  He states that he believes that he 
smoked as much as he did in service due to the fact that his 
commanding officers essentially commanded his troops to 
smoke, and the fact that cigarettes were supplied for free.  
In addition, he believes that the stress of his Vietnam 
service contributed to his nicotine dependence.  Thus, the 
veteran claims that while he smoked prior to service, it was 
not until he entered the military that he actually became 
nicotine dependent.

A review of the veteran's service medical records does not 
confirm that he smoked several packs of cigarettes a day, or, 
indeed, that he smoked at all while in service.  For the 
purposes of determining whether the veteran's claim is well 
grounded, however, the Board accepts that the veteran used 
tobacco in service.  See Robinette v. Brown, 8 Vet. App. 69 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993).

Relevant post-service evidence includes VA outpatient 
treatment notes dated in April and May 1997.  These records 
indicate several diagnoses of emphysema, COPD, and tobacco 
abuse.  

Also relevant is the report of pulmonary function tests 
(PFTs) conducted by VA in April 1997.  Following this 
testing, the examiner diagnosed severe obstructive airway 
disease, possible emphysema.

In July 1997, the veteran underwent a VA respiratory 
examination.  At that time, the veteran reported that he 
began smoking at age 11, and eventually smoked as much as 2 1/2 
packs per day.  He stated that he had reduced his smoking to 
only one pack per day, and was trying to quit.  He reported 
that he was exposed to a lot of dust and smoke in the 
military, and got free, unfiltered cigarettes in Vietnam.  
After service, he worked as a warehouse worker at a 
fertilizer plant, and also later worked as a mechanic for 20 
years, which included work on brake shoes and exposure to 
exhaust fumes.  Chest x-rays showed hyperinflation consistent 
with COPD, but were otherwise unremarkable.  The examiner 
also noted the results of PFTs in April 1997, which indicated 
severe obstructive airway disease.  The examiner diagnosed 
severe COPD, almost certainly secondary to tobacco abuse but 
possibly exacerbated by exposure to exhaust fumes and 
asbestos brake shoes as a mechanic.

In December 1997, the RO requested that this physician 
provide further clarification regarding the veteran's tobacco 
use.  Specifically, the examiner was requested to offer an 
opinion on the following four questions:  1) Was the veteran 
dependent on nicotine prior to service, and, if not, did he 
become dependent on nicotine in service?; 2) Did nicotine 
dependence cause the veteran's continued tobacco abuse which 
caused his COPD?; 3) Does tobacco use bear a causal 
relationship to COPD?; and 4) Was the tobacco use that caused 
COPD related to nicotine dependence acquired during service.

In a written response provided that same month, the VA 
examiner responded that since the veteran stated that he was 
smoking one pack of cigarettes per week or less prior to 
entering service, he believed that the veteran "did have low 
level nicotine dependence prior to the service," and that he 
would have continued smoking whether he had entered the 
service or not.  Second, the examiner stated that the 
veteran's nicotine dependence caused continued tobacco use 
which caused his COPD.  Third, he answered that wherever 
significant tobacco abuse is involved, this abuse is always 
the primary cause of COPD, except in rare cases of cystic 
fibrosis.  Finally, in response to the fourth question, the 
examiner stated that the veteran's nicotine dependence "was 
acquired prior to entering the service."

In May 1998, the veteran testified at a hearing before an RO 
hearing officer.  At that time, he stated that he only smoked 
2 to 3 cigarettes per day during high school, and sometimes 
went 3 or 4 days without smoking at all.  He testified that 
once he began basic training, he started smoking 2 packs per 
day, and eventually began to smoke 5 packs per day while 
serving as an infantryman in Vietnam.

The Board notes that none of these post service records 
contain an explicit diagnosis of nicotine dependence.  A 
service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
However, given the examiner's comment in December 1997 that 
the veteran's nicotine dependence caused his continued 
tobacco use which, in turn, caused COPD, the Board finds that 
the clear implication is that the examiner felt that the 
veteran was suffering from nicotine dependence.

However, for a claim for service connection for nicotine 
dependence to be well grounded, the veteran must also present 
competent evidence of a link between his period of service 
and his post-service nicotine dependence.  See VAOPGCPREC 19-
97.  See also Steele v. West, No. 97-1752 (United States 
Court of Appeals for Veterans Claims, Feb. 16, 1999) (single 
judge non-precedent opinion).  No such medical opinion has 
been presented in this case.  On the contrary, the examiner 
who provided the December 1997 medical opinion stated that 
the veteran's current nicotine dependence was acquired prior 
to the veteran's entry into service.

The appellant's own opinion that he developed nicotine 
dependence during service is not enough to support the claim.  
Lay persons, such as the appellant, are not qualified to 
offer an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  See 
also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (a 
claimant does not meet his burden of presenting evidence of a 
well-grounded claim where the determinative issue involves 
medical causation and the claimant presents only lay 
testimony by persons not competent to offer medical 
opinions).  A claimant is competent to testify as to the 
symptoms that he experienced, but is not competent to render 
a medical opinion regarding the significance of those 
symptoms.  See McIntosh v. Brown, 4 Vet. App. 553, 560 
(1993).  

The Board notes that the veteran does not appear to be 
contending that he suffered from nicotine dependence prior to 
service, which was aggravated during service.  Indeed, during 
the course of the veteran's May 1998 hearing, the veteran's 
representative specifically indicated that "[w]e're not 
asking for aggravation of a nicotine dependent condition, but 
direct service connection [for] the nicotine dependence."  
In any case, to the extent that the veteran is claiming that 
this pre-existing nicotine dependence was aggravated during 
service, the Board finds that there is no medical evidence 
which indicates that the veteran's nicotine dependence 
worsened in service.  Although the veteran is competent to 
testify that he smoked more cigarettes in service than prior 
to entry, he is not competent to state that this indicates an 
increase in the underlying nicotine dependence disorder. 

In summary, the veteran has not presented any competent 
evidence of a link between any post-service nicotine 
dependence and his period of service.  In other words, he has 
failed to present a medical opinion showing that he developed 
nicotine dependence in service.  Accordingly, the Board 
concludes that the claim for service connection for nicotine 
dependence is not well grounded.

As a final matter, the Board acknowledges the veteran's 
contention, as set forth in his April 1998 substantive 
appeal, his May 1998 RO hearing transcript, and a statement 
submitted in support of his claim in November 1998, that the 
rating decision on appeal relied upon a December 1997 
"doctor opinion that was based on wrong information.  That 
opinion is based on the incorrect statement of one pack per 
day [prior to service].  The fact stated at the hearing was 
one pack a week, at the most."

In this regard, the Board notes that the RO does appear to 
have misstated the doctor's report in its rating decision, 
since the RO, in describing this report, indicated that 
"[t]he veteran reports that he smoked one pack of cigarettes 
per day prior to entering military service."  However, this 
appears to be a mere error of transcription on the part of 
the RO, since a review of the actual December 1997 medical 
opinion itself indicates that the physician correctly based 
his opinion on the fact that the veteran "was smoking one 
pack of cigarettes per week or less prior to entering the 
service," as maintained by the veteran.  Therefore, the 
Board finds no evidence that the physician who rendered the 
December 1997 medical opinion relied upon any incorrect 
information.

II.  COPD secondary to nicotine dependence

Service connection may be granted for disability shown to be 
proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (1998).  This regulation 
has been interpreted by the United States Court of Appeals 
for Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  Significantly, however, for the reasons stated 
above, service connection has not been established for 
nicotine dependence.  Therefore, there can be no valid claim 
for service connection for any other disorder on the basis 
that it was secondary to the nicotine dependence.  Where, as 
here, the law and not the evidence is dispositive, the appeal 
must be terminated or denied as without legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, 
the veteran's claim for service connection for COPD secondary 
to  nicotine dependence must be denied as a matter of law.


ORDER

Evidence of a well-grounded claim having not been submitted, 
service connection for nicotine dependence is denied.

Evidence of legal entitlement having not been submitted, 
service connection for COPD secondary to nicotine dependence 
is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

